Title: From George Washington to Brigadier General John Stark, 8 October 1778
From: Washington, George
To: Stark, John


          
            Sir
            Fishkill 8th October 1778.
          
          I have been favd with yours of the 31st Augt and 7th 15th and 28th Septemr. The subject of Mrs McNeils petition comes under the notice of the Qr Mr General. General Mifflin, who was in that Office at the time the grievance complained of was committed, has lately had one million of dollars put into his hands for the purpose of discharging all old demands, and I see that Colonel Hughes is appointed to adjust and settle all those in the State of New York. To him therefore Mrs McNeil must apply—The proceedings of the Court Martial held at Schohara never came to hand. The inclosed paper, which appears by the indorsement to have contained the proceedings, was all that you sent.
          The Qr Master should make a reasonable compensation to those persons who take up shot or any Stores from the North River and deliver them to him.
          I have laid your several complaints against Colo. Lewis before the Qr Mr General. Colo. Lewis has sent down a vindication of his conduct and desires a proper enquiry, which the Qr Mr General must make.
          I would not have you build Barracks at Fort Edward. The troops now there may winter at Saratogha where are good Barracks for 300 Men. If there should be a necessity of keeping a small command at Fort Edward, a Hut or two may be easily erected for that purpose. If Colo. Butler undertakes the Unadilla expedition I hope he may have success. I am glad to hear of the blow struck by the Oneida Indians upon the Rear of Brants Party. I am Sir Your most obt Servt
          
            Go: Washington
          
        